Case 3:19-cr-01954-DCG Document 20. Filed 07/04/4091 Mand AolhS

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  
 
  
 
  
 
 
 
 
     
  
   
   
 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

SAO 435 Administrative Office of the United States Courts FOR-COURT-USE ONLY
(Rev. 03/08) A ne
TRANSCRIPT ORDER :
Please Read Instructions: mee a —
1. NAME 2. PHONE NUMBER a | 3. DATE, | jij. .
EDGAR HOLGUIN (915) 534-6525 + Oo \ BIOIN
4. MAILING ADDRESS 5. CITY 6. STATE 7. ZIP CODE
700-E. SAN ANTONIO, STE. D-401 ELPASO.. -- “(| TEXAS. | 79801
8. CASE NUMBER {4s (M1 SD 3 ¥ | 9. JUDGE DATES OF PROCEEDINGS
19-CR-01954-DCG Hon. MIGUEL A. TORRES | 10. FROM 6/11/2019 [11.TO 6/11/2019
12. CASE NAME LOCATION OF PROCEEDINGS
USA v. ELIZABETH RODRIGUEZ 13. cITY EL PASO | 14. STATE TX
15. ORDER FOR
[LJ] APPEAL [x] CRIMINAL [7] cRIMINAL JUSTICE ACT [_] BANKRUPTCY
NON-APPEAL {"] civit [_] IN FORMA PAUPERIS . [pores
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested) : we ee
i tht Cc
PORTIONS DATE(S) PORTION(S) . rt “DATE(S)
[| vor pire [_] TESTIMONY (Specify Witness) lend 2
|_| OPENING STATEMENT (Plaintiff) a at. rr:
OPENING STATEMENT (Defendant) a “ge
CLOSING ARGUMENT (Plaintiff) [_] PRE-TRIAL PROCEEDING (Spey) “ —
CLOSING ARGUMENT (Defendant) = -
[_] opinion oF courT ae.
i_] sury INSTRUCTIONS [x] OTHER (Specify) : ro
SENTENCING PRELIM/DETENTION HRG_ | 6/11/2019 +—~
BAIL HEARING
17, ORDER = Sant to Wo. C.
CATEGORY | cnctudes Ceninea Copy to | FIRST COPY Ae opea |. NO.OF PAGES ESESTIMATE : “ol COSTS
Clerk for Records of the Court) _ canal cee .
NO. OF COPIES
| ORDINARY [x] ]
NO. OF COPIES
14-Day CJ C]
NO. OF COPIES
EXPEDITED C] ]
NO. OF COPIES
DAILY [] C]
NO. OF COPIES
HOURLY C] C]
REALTIME ‘=| [4
certify that I will pay all charges
it plus additional). _
= Défosir PAID
19 Al CHARGES ee
— LESS DEPOSIT.
=. TOTAL REFUNDED -
TOTAL DUE a “0.00

 

 

 

 

 

 

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
